In an action to recover damages for personal injuries, defendants appeal from an order which denied their motion to dismiss the complaint for plaintiff’s unreasonable neglect to prosecute the action. Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. Plaintiff failed to present facts showing any reasonable excuse for her delay of more than three years after joinder of issue in bringing the cause on for trial. The denial of the motion was therefore an improper exercise of discretion (Giovannucci v. Brooklyn & Richmond Ferry Co., 278 App. Div. 861; Smith V. Schiller, 279 App. Div. *834755; Fassett v. Valley Feed & Supply Go., 283 App. Div. 1081), even though the plaintiff filed and served a note of issue after the notice of motion to dismiss had been served. (Giovannucci v. Brooklyn é Richmond Ferry Co., supra, and cases cited therein.) Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.